Citation Nr: 9911853	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-45 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151, for 
residuals of surgery performed in October 1990 to remove a 
squamous cell carcinoma from the floor of the mouth.

2.  Entitlement to service connection for squamous cell 
carcinoma of the mouth, claimed as due to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION

The veteran had active military service from November 1955 to 
August 1974.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim seeking entitlement to service connection for 
squamous cell carcinoma of the mouth, claimed as due to 
exposure to Agent Orange.  The veteran submitted a notice of 
disagreement pertaining to that issue in September 1994.  He 
was provided with a statement of the case in October 1994.  A 
substantive appeal was received in October 1994, perfecting 
his appeal as to that issue.  The Remand portion of this 
decision explains the further action required before the 
Board can adjudicate this issue on appeal.

The Board notes that the July 1994 rating decision also 
denied entitlement to service connection for hepatitis, 
claimed as due to Agent Orange exposure.  The veteran's 
September 1994 notice of disagreement was construed as also 
including that issue, and it was addressed by the October 
1994 statement of the case.  However, in October 1994, the 
veteran indicated, in his substantive appeal, that he was not 
seeking service connection for hepatitis as due to Agent 
Orange exposure.  He indicated that he was instead claiming 
service connection for hepatitis on a direct basis, as he 
contended that this disorder had arisen during his service, 
prior to his tour in Vietnam.  Accordingly, the Board finds 
that the issue of entitlement to service connection for 
hepatitis as due to Agent Orange exposure was thereby 
withdrawn by the veteran in his substantive appeal.  As no 
substantive appeal pertaining to that issue was ever 
submitted by the veteran, the issue was not perfected for 
appeal and is not now before the Board.

Subsequently, in January 1995, the veteran, accompanied by 
his representative, appeared and presented testimony at a 
hearing on appeal before a VA hearing officer.  The issue at 
that hearing was the veteran's entitlement to service 
connection for squamous cell carcinoma of the mouth due to 
Agent Orange exposure.  The veteran further clarified his 
claim regarding hepatitis, indicating during that hearing 
that he was seeking entitlement to service connection for 
hepatitis on a direct basis.  A complete transcript of the 
testimony is of record.

By the hearing officer's decision in March 1995, service 
connection for hepatitis on a direct basis was denied.  The 
veteran submitted a notice of disagreement pertaining to that 
issue in May 1995.  However, the Board notes that the veteran 
was never subsequently provided with a statement of the case 
addressing the issue of entitlement to service connection for 
hepatitis on a direct basis, nor was he provided with the 
opportunity to submit a substantive appeal on that issue.  
The Board further notes that, although the hearing officer 
characterized the issue as one of entitlement to direct 
service connection for hepatitis, that issue had actually 
been previously denied by a March 1978 rating decision, which 
had denied service connection for a liver condition.  The 
veteran was provided with notice of that rating decision in 
March 1978, and he did not appeal.  Therefore, the March 1978 
rating decision was final.  Accordingly, the Board notes that 
the veteran's pending claim in this regard is actually one 
seeking to reopen the previously denied claim, and the 
hearing officer inadvertently mischaracterized the pending 
claim.  The Board notes for the RO that the pending claim 
should be characterized as whether new and material evidence 
has been submitted to warrant reopening a claim seeking 
entitlement to service connection for hepatitis on a direct 
basis, previously claimed as a liver disorder.  That issue 
will be addressed further in the Remand portion of this 
document.

Also appealed is a May 1995 rating decision which denied 
entitlement to compensation under 38 U.S.C.A. § 1151, for 
residuals of surgery performed in October 1990, to remove a 
squamous cell carcinoma from the floor of the mouth.  The 
veteran's notice of disagreement pertaining to that rating 
decision was received in October 1995.  A statement of the 
case was provided in November 1995.  A substantive appeal 
filed in November 1995 perfected his appeal as to that issue.

The Board also notes that the record contains a September 
1997 rating decision, in which the RO denied an increased 
(compensable) evaluation for the veteran's service-connected 
carcinoma of the prostate, and denied entitlement to service 
connection for hemorrhoids.  The RO also granted entitlement 
to special monthly compensation based upon loss of use of a 
creative organ, granted an increased (compensable) evaluation 
of 10 percent for the veteran's service-connected proctitis, 
due to radiation treatment for prostate cancer, and granted 
entitlement to a total disability rating based upon 
individual unemployability.  The veteran was notified of this 
decision and provided his appellate rights in September 1997.  
However, none of the issues decided by the September 1997 
rating decision were developed for appellate review inasmuch 
as, according to the records before the Board, the veteran 
did not file a notice of disagreement, was not provided with 
a statement of the case, and did not file a substantive 
appeal.  Accordingly, those issues are not before the Board 
at this time.

Finally, the Board notes that the veteran has submitted a 
claim seeking entitlement to service connection for his 
status post squamous cell carcinoma of the mouth, claimed as 
due to nicotine dependence acquired in service, which was 
denied by a February 1998 rating decision.  In the arguments 
of the veteran's representative, in a July 1998 Informal 
Hearing Presentation (IHP), it was indicated that the veteran 
was in disagreement with this denial of service connection.  
Under the law, the IHP by the veteran's representative 
constitutes a notice of disagreement as to this issue.  
However, just as with the issue of whether new and material 
evidence has been submitted to warrant reopening a claim 
seeking entitlement to service connection for hepatitis on a 
direct basis, previously claimed as a liver disorder, the 
Board notes that the veteran was also never provided with a 
statement of the case addressing the issue of entitlement to 
service connection for his status post squamous cell 
carcinoma of the mouth, claimed as due to nicotine dependence 
acquired in service, nor was he provided with the opportunity 
to submit a substantive appeal on that issue.  Accordingly, 
this issue will also be addressed further in the Remand 
portion of this decision.


FINDINGS OF FACT

1.  In October 1990, at a VA medical facility, the veteran 
underwent a triple endoscopy, and an extraction of the teeth, 
bilateral supra-omohyoid neck dissection with a rim resection 
of the mandible resection, floor of the mouth, a split 
thickness skin graft from left thigh to the floor of the 
mouth, and a tracheostomy, as treatment for a squamous cell 
carcinoma of the floor of the mouth.

2.  The veteran was fully advised of the nature and purpose 
of the surgery, of the risks involved, and of the possibility 
of complications, and he freely consented to the procedure.

3.  A VA neurological examination in April 1995 found that 
the residuals of the veteran's surgery, to include drooling, 
thickened speech, and numbness, were all usually expected in 
this type of surgery.

4.  The claimed residuals of the surgery performed in the VA 
facility were necessary consequences of the treatment, i.e., 
are consequences which were certain or intended to result 
from the treatment.


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, for the residuals of surgery performed in 
October 1990 to remove squamous cell carcinoma from the floor 
of the mouth, are not warranted.  38 U.S.C.A. §§ 1151, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.358, (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A careful review of the evidentiary record reveals a VA 
outpatient treatment record, dated in September 1990, which 
indicates the veteran reported noticing a small lump in his 
mouth, in back of his teeth, of about three weeks' duration.

Also of record is a report of VA hospitalization from October 
1990 to November 1990, which indicates that the veteran had 
been diagnosed with a squamous cell carcinoma in the floor of 
the mouth.  The hospital record indicated that the veteran 
presented with a 40-pack-year smoking history and also a 
history of alcohol abuse.  He had presented with an 
ulcerating lesion on his oral floor, of unclear duration.  
Biopsy showed squamous cell carcinoma, without evidence of 
other oral lesions.  Examination revealed a 1-by-2 centimeter 
ulcerating lesion at the floor of the mouth extending to the 
posterior ridge of the mandible.  During his VA 
hospitalization, the veteran underwent a triple endoscopy, 
and an extraction of the teeth, bilateral supra-omohyoid neck 
dissection with a rim resection of the mandible resection, 
floor of the mouth, a split thickness skin graft from left 
thigh to the floor of the mouth, and a tracheostomy.  He was 
discharged on postoperative day 29.  At that time, he was 
described as markedly resolved and doing extremely well.

Another VA outpatient treatment record, dated in November 
1990, indicates that the veteran was described as doing well, 
tolerating full liquid and some soft solids.  It was noted 
that he was frustrated because there was still some drooling 
of saliva and swelling of the lower lip.

Also of record is a completed copy of Standard Form 522, 
Request for Administration of Anesthesia and for Performance 
of Operations and Other Procedures, signed by the veteran on 
October 16, 1990.  This form indicated the veteran was fully 
advised of  "The nature and purpose of the operation or 
procedure, possible alternative methods of treatment, the 
risks involved, and the possibility of complications."  The 
form further indicates that the veteran was given the 
opportunity to ask questions, that he fully comprehended the 
procedure, and that he freely consented to the procedure.

It was noted on VA psychiatric examination, in May 1992, that 
the veteran was quite bitter about the residuals of his 
October 1990 surgery, as he stated he had been told by the 
surgeon that he would be fine within three to five weeks 
after the surgery, but instead had never fully recovered 
feeling in his jaw, and had difficulty swallowing, 
hypersalivation, and low self-esteem.  He acknowledged 
excessive drinking after his oral surgery.

A VA outpatient treatment record in June 1992 noted that the 
veteran was still smoking more than a half-pack daily.  The 
examination indicated a marked deformity of the floor of the 
mouth due to the surgery, but with no evidence of recurrence.  
In July 1992, the veteran complained of continued numbness 
and excessive salivation.  Examination revealed no tumor.  It 
was noted that the veteran continued to smoke.  He was 
instructed to return for annual review.  There are numerous 
other VA outpatient treatment records in the caims file, 
indicating that the veteran continued to follow-up with 
oncology periodically and that his condition remained 
essentially unchanged, with continued oral deformity, 
complaints of numbness and excessive salivation, and no 
return of the cancer.

In his original claim in February 1993, seeking benefits for 
residuals of the surgery, the veteran stated that, as a 
result of his surgery, he had experienced residuals to 
include numbness of the jaw, tongue, and lower lip, excessive 
drooling, sensations of pain and swelling, and difficulty 
talking and swallowing.  The veteran stated that he had not 
been informed of these possible residuals prior to the 
surgery and that, had he been so informed, he would have 
refused the operation and let the cancer spread, preferring 
to die.

In March 1993, the veteran was evaluated at the Cutler Army 
Hospital at Fort Devens.  It was noted that he was 
complaining of a lack of nerve regeneration.  The examination 
indicated no return of cancer, and the impression was that of 
an excellent result, with numbness, and that he should 
continue to follow-up with regular examination.

The veteran underwent a VA neurological examination in April 
1995.  He complained of numbness of the tongue, impaired 
speech, and inability to taste food as a result of his 
surgery.  The examination noted garbled speech due to 
thickening around the lower lip.  There was also some 
drooling out of the corner of the mouth.  It was noted that 
the veteran had a lower denture made that fit well.  The 
surgical scar was completely hidden by a beard.  Skin 
numbness was in the lower lip, extending down to the chin, 
and going to the neck to the level of the scar.  The examiner 
commented that these were all common of the surgery that had 
been done.  It was further opined that the veteran had done 
extremely well, with no recurrence of the carcinoma, and that 
he was lucky to have gone over four years without a 
recurrence.  It was stated that the severed nerve, which 
probably was the inferior medial nerve going to the neck, was 
definitely a result of the veteran's surgery, but that it was 
the result of a normal, proper medical treatment.  The 
examiner stated that the complications, including the 
drooling, the thickened speech, and the numbness, were all 
usually expected results of this type of surgery.

In February 1996, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  During that hearing, 
it was argued that a nerve had been accidentally cut during 
the veteran's surgical procedure and he was entitled to 
compensation for the residuals thereof.  The veteran 
testified that he was not advised by any doctor prior to his 
surgery that there could be any adverse complications from 
the surgery.  (See Transcript, p. 2).  The veteran further 
testified that, after his surgery, he was told, by the 
surgeon who had performed the surgery, that he would be back 
to normal in two to four weeks, but he never was back to 
normal.  (See Transcript, p. 3).  The veteran also stated 
that the doctor he went to see, at Cutler Army Hospital, for 
a second opinion said it was an accident that the nerve had 
been cut.  (See Transcript, p. 5).  A complete transcript of 
the testimony is of record, as are the veteran's corrections 
to the transcript.
II.  Analysis

The veteran contends that, as a result of surgery performed 
by VA in October 1990 to remove a squamous cell carcinoma 
from the floor of his mouth, he has experienced residuals to 
include numbness of the jaw, tongue, and lower lip, excessive 
drooling, and sensations of pain and swelling, as well as 
difficulty talking and swallowing.  The veteran has stated 
that he was not informed of these possible residuals prior to 
the surgery.  He has argued that he was told by the doctor 
that performed the surgery that he would be back to normal 
within three to five weeks of the surgery, but instead he 
never returned to normal.  He further argues that he went to 
the Cutler Army Hospital to get a second opinion about his 
residuals, and was told that a nerve had been accidentally 
cut during his surgery, thus causing his claimed residuals.  
In his substantive appeal, the veteran requested the maximum 
permissible compensation for what he described as "amateur" 
medical treatment provided by VA.

Initially, the Board finds that the appellant's claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is not inherently 
implausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  In this regard, the Board notes that the veteran did 
undergo a surgical procedure at a VA facility in October 1990 
to remove a squamous cell carcinoma from the floor of his 
mouth, and it is equally clear that he experienced certain 
residuals from said surgery, to include numbness, excessive 
salivation, and difficulty eating.  The Board finds that such 
surgery, and such residuals makes the claim plausible under 
the law.

However, the establishment of a plausible claim does not 
dispose of the issue in this case.  The Board must review the 
claim on its merits, account for the evidence which we find 
to be persuasive and unpersuasive, and provide reasoned 
analysis for rejecting any evidence submitted by or on behalf 
of the claimant.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet.App. 518 
(1996), citing Gilbert, at 54.

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals, prior to March 1, 
1999), in the case of Gardner v. Derwinski, 1 Vet.App. 584 
(1991).  That decision was affirmed by both the United States 
Court of Appeals for the Federal Circuit, in Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the Gardner decision was issued 
by the then Court of Veterans Appeals.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787
(May 23, 1996), and codified at 38 C.F.R. § 3.358(c).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of negligence or other fault on the 
part of VA, or of an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits under 
section 1151 was originally filed in February 1993.  
Therefore, under the statute and the opinion of the General 
Counsel cited above, this claim has been adjudicated by the 
RO, and is being reviewed by the Board, under the version of 
38 U.S.C.A. § 1151 extant before the enactment of the 
statutory amendment, as interpreted in the Gardner decisions, 
supra, and under the interim rule issued by the Secretary on 
March 16, 1995, and adopted as a final regulation on May 23, 
1996.  Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.

Applying the above discussed laws and regulations to the 
veteran's claim, the Board notes that the veteran first 
noticed a lump in his mouth in September 1990 and, following 
a biopsy that diagnosed squamous cell carcinoma of the floor 
of the mouth, he underwent surgery to remove the cancer in 
October 1990.  The record clearly indicates that the veteran 
gave his informed consent to the surgical procedure in order 
to have the cancer removed, as evidenced by the signed 
consent form.

The Board acknowledges that the veteran incurred residual 
disability as a result of the surgery performed at the VA 
facility.  Specifically, the records indicate that, following 
the surgery, the veteran has experienced numbness of the 
area, excessive salivation, difficulty with speech and 
eating, and a deformity of the jaw.  Of course, the post-
surgical residuals do not reflect the natural progress of the 
cancer (clearly, the veteran opted for the surgery in an 
attempt to prevent the potentially fatal carcinoma from 
progressing).  With respect to the bar against benefits where 
there is willful misconduct or failure to follow 
instructions, the Board notes that the veteran has continued 
to smoke after his surgery in spite of multiple medical 
warnings that he should stop smoking.  Nonetheless, as his 
cancer has not recurred, there is no need for the Board to 
address the veteran's conduct.  Moreover, although we might 
speculate that his continued smoking may have had an adverse 
impact upon the veteran's recovery from the surgery, the 
record contains no evidence to that effect, and the Board is 
not authorized to make unsubstantiated medical 
determinations.  Thus, the only question remaining to be 
resolved by the Board is whether the post-surgical disability 
constitutes the "necessary consequences" of the VA 
hospitalization or medical or surgical treatment.

In this regard, the Board has carefully considered the 
veteran's contentions and his testimony to the effect that, 
had he known of the possible residuals of his surgery, he 
would have declined to consent to it, and that he was told by 
his surgeon that he would be back to normal in a few weeks.  
However, the informed consent form, signed by the veteran, 
clearly rebuts his contentions that he was not informed of 
the risks inherent in such surgery.

The Board has also carefully considered the veteran's 
contentions and testimony that he was told by a physician who 
evaluated him, at Cutler Army Hospital, that a nerve was cut 
by accident during his surgery.  The Board notes, however, 
that the March 1993 evaluation of the veteran at Cutler Army 
Hospital is of record, and it clearly rebuts the veteran's 
contentions and testimony, in that the evaluating physician 
stated in that record that the veteran had an "excellent 
result" from his surgery.  The evaluating physician did not 
make any written comments that would support the veteran's 
contentions and testimony.  In this regard, the Board also 
notes that the veteran's statement of what the physician at 
Cutler Army Hospital told him is not documented and hence 
would not of itself be competent medical evidence, because 
"filtered as it was through a layman's sensibilities, [the 
appellant's statement] is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet.App. 69, 77 (1995).

Furthermore, inasmuch as the veteran is offering his own 
medical opinion and diagnoses, the Board notes that the 
record does not indicate that he has any professional medical 
expertise.  See Bostain v. West, 11 Vet.App. 124, 127 (1998) 
("lay testimony . . . is not competent . . . and therefore 
not probative" as to a medical issue); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998); cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

We further observe that we, also, are unqualified to make a 
determination on a medical question without resort to 
competent medical authority.  In this regard, the Board notes 
that we may consider only independent medical evidence to 
support our findings, and must cite to competent evidence of 
record to support our conclusions.  See Rucker v. Brown, 10 
Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).

With regard to the medical issue before us, we note that the 
VA outpatient treatment records following the veteran's 
surgery described him as essentially doing well after his 
surgery, and indicate it was clear that such residuals as he 
experienced were to be expected from such surgery.  The Board 
finds that the most significant item of evidence in this 
regard is the VA neurological examination of the veteran in 
April 1995, which indicated the veteran had done extremely 
well after the surgery, that he was lucky to have had no 
recurrence of his cancer, and that his complained of 
residuals were common, and to be expected, after the type of 
surgery which he had undergone.

In the final analysis, the Board is convinced, upon review of 
the medical evidence of record, that the residuals claimed by 
the veteran were a necessary consequence of the surgical 
procedure performed in an effort to spare him from the 
consequences of a dangerous squamous cell carcinoma.  
Therefore, the Board finds that the preponderating weight of 
the evidence indicates that the disability now claimed by the 
veteran under 38 U.S.C.A. § 1151, resulting from 
hospitalization and medical and surgical treatment provided 
by VA for his non-service-connected squamous cell cancer of 
the mouth, was a necessary consequence of that 
hospitalization and treatment.  Accordingly, benefits under 
section 1151 must be denied.

In reaching our decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the appellant 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but we do not 
find the evidence is of such approximate balance as to 
warrant its application.  The preponderance of the evidence 
is clearly against the appellant's claim.

Finally, the Board notes that it is satisfied that all 
relevant facts have been properly developed.  The record is 
devoid of any indication that there are other records 
available which might pertain to the issues on appeal.  The 
Board concludes that there are no additional pertinent 
records of treatment which are not in the claims folder and 
would be available.  See Counts v. Brown, 6 Vet.App. 473, 477 
(1994).  Therefore, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

In this regard, the Board notes that the issue of entitlement 
to service connection for squamous cell carcinoma of the 
mouth, due to Agent Orange exposure, is being remanded, for 
reasons discussed in detail hereinbelow.  The Board notes, 
however, that the reasons which necessitated that remand are 
inapplicable to the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for residuals of the surgery performed in 
October 1990 to remove a squamous cell carcinoma from the 
floor of his mouth.

In particular, the Board notes that the veteran was last 
provided a supplemental statement of the case (SSOC) 
pertaining to his section 1151 claim in March 1996 and, while 
the evidentiary record contains considerable evidence 
received after that date, all such evidence was pertinent 
only to other claims being pursued by the veteran.  Since the 
evidence received after the March 1996 SSOC was not pertinent 
to the section 1151 claim, there is no need to remand that 
issue pursuant to 38 C.F.R. §§ 19.29, 19.31 (1998).  This 
situation is analogous to that discussed in 38 C.F.R. § 19.37 
(1998), which provides that, if the Statement of the Case and 
any SSOCs were prepared before the receipt of additional 
evidence, an SSOC will be furnished to the appellant and his 
or her representative as provided in section 19.31 of the 
regulations, unless the additional evidence received 
duplicates evidence previously of record which was discussed 
in the Statement of the Case or a prior SSOC, or the 
additional evidence is not relevant to the issue, or issues, 
on appeal.  The Board has determined that a remand for 
another SSOC is unnecessary as to the veteran's section 1151 
claim, for the reasons discussed above.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151, for residuals of surgery performed in October 1990 to 
remove a squamous cell carcinoma from the floor of the mouth, 
is denied.


REMAND

Regarding the issue of entitlement to service connection for 
squamous cell carcinoma of the mouth, claimed as due to Agent 
Orange exposure, the Board notes that the veteran was last 
issued a supplemental statement of the case pertaining to 
that issue in March 1995.  The Board further notes that there 
is a significant amount of medical evidence that was received 
into the record after that March 1995 SSOC.  The Board notes, 
in this regard, that much of this evidence indicated ongoing 
VA treatment of the veteran that can be considered pertinent 
to his claims related to Agent Orange exposure.  For example, 
service connection for carcinoma of the prostate due to Agent 
Orange exposure was granted by an April 1997 rating decision.  
However, none of the evidence received into the record after 
the March 1995 SSOC was considered by the RO in terms of the 
issue of entitlement to service connection for squamous cell 
carcinoma of the mouth, claimed as due to Agent Orange 
exposure.

All of this additional evidence was received prior to the 
certification of the veteran's appeal to the Board in May 
1998.  The governing regulation, 38 C.F.R. § 19.31 (1998), 
provides that an SSOC will be furnished to the appellant and 
the representative, if any, when additional pertinent 
evidence is received after a statement of the case has been 
issued or the most recent SSOC has been issued.  As the 
additional medical records received were not considered by 
the RO in a new rating decision, and an SSOC was not issued 
by the RO, a remand is required in order to ensure due 
process to the veteran.  See also 38 C.F.R. § 19.37(a) 
(1998); Thurber v. Brown, 5 Vet.App. 119, 126 (1993).

Turning now to the issues of whether new and material 
evidence has been submitted to warrant reopening the claim 
seeking entitlement to service connection for hepatitis on a 
direct basis, previously claimed as a liver disorder, and 
also entitlement to service connection for status post 
squamous cell carcinoma of the mouth, claimed as due to 
nicotine dependence acquired in service, as indicated in the 
Introduction hereinabove, a timely notice of disagreement has 
been received as to each of those two issues.  However, the 
Board notes that the veteran was not furnished with a 
subsequent statement of the case pertaining to those two 
issues, nor has he submitted a substantive appeal as to 
either issue.

The applicable regulation requires that, following the notice 
of disagreement, the veteran and his representative must be 
provided with a statement of the case that contains, in 
pertinent part, "a summary of the evidence in the case 
relating to the issue or issues with which the appellant or 
representative has expressed disagreement," and a "summary 
of the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination."  See 38 C.F.R. § 19.29 (1998).

Judicial precedent holds that the failure to issue a 
statement of the case in such circumstances is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995).  See also Archbold v. Brown, 9 
Vet.App. 124, 130 (1996).  However, an appeal shall 
thereafter be returned to the Board only if perfected by the 
filing of a timely substantive appeal.  Smallwood v. Brown, 
10 Vet.App. 93, 97 (1997).  See also In re Fee Agreement of 
Cox, 10 Vet.App. 361, 374 (1997) ("absent an NOD, an SOC and 
a Form 1-9 [substantive appeal], the BVA was not required - 
indeed, it had no authority - to proceed to a decision") 
(citation omitted).

As above, we recognize that the RO developed this appeal in 
accordance with the veteran's filings; nevertheless, his 
belated clarification as to his notice of disagreement did 
fall within the statutory appeal period, and does warrant the 
issuance of a statement of the case.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  As to the issue of entitlement to service 
connection for squamous cell carcinoma of the 
mouth, claimed as due to Agent Orange 
exposure, the RO should review the entire 
record, undertake any additional development 
and adjudication deemed necessary, and, if the 
determination remains unfavorable to the 
veteran, the RO should furnish him and his 
representative with a supplemental statement 
of the case, in accordance with 38 U.S.C.A. 
§ 7105.  Thereafter, the veteran and his 
representative should be given the opportunity 
to respond.

2.  As to the issues of whether new and 
material evidence has been submitted to 
warrant reopening a claim seeking entitlement 
to service connection for hepatitis on a 
direct basis, previously claimed as a liver 
disorder, and entitlement to service 
connection for status post squamous cell 
carcinoma of the mouth, claimed as due to 
nicotine dependence acquired in service, the 
RO should again review the record, undertake 
any additional development and adjudication 
deemed necessary, and, if any determination 
remains unfavorable to the veteran, issue the 
veteran and his representative a statement of 
the case addressing those two issues.  The 
veteran and his representative should be given 
the required time to respond thereto, in order 
to perfect an appeal.  The RO should 
specifically notify the veteran that the 
appeal on any issue remaining denied will be 
returned to the Board, following the issuance 
of the statement of the case, only if it is 
perfected by the veteran by the filing of a 
timely substantive appeal.

The case should be returned to the Board for further 
appellate consideration, if otherwise in order, following 
appropriate appellate procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to ensure due 
process of law.  No action is required by the veteran until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


